Citation Nr: 1449618	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


REMAND

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, the Veteran testified at a Board hearing via live videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The Veteran has argued that a new VA examination is required to determine the nature and etiology of any hearing loss.  The Board agrees.

The Veteran was afforded a VA examination in March 2010.  Audiometric testing revealed that the Veteran did not suffer from left ear hearing impairment for VA purposes.  38 C.F.R. § 3.385 (2014).  It was, however, determined that the Veteran did suffer from right ear hearing impairment for VA purposes.  Id.  The examiner concluded that ". . . it is not as likely as not that his hearing loss is related to his military service."  As rationale, the examiner explained that "[t]he veteran had audiometric evaluations at the time of [military] entrance and separation physicals that both indicate normal hearing with no significant change between the two."

First, with regard to the Veteran's purported left ear hearing loss, the Veteran has asserted that his hearing has worsened since the March 2010 VA examination.  See Board Hearing Transcript.  With regard to the March 2010 VA examiner's opinion as to the Veteran's right ear loss, the examiner explained that the Veteran's separation examination showed "normal" hearing.  However, the January 1973 separation examination showed several audiometric thresholds at 25 decibels in the right ear.  Only audiometric thresholds of 20 decibels or less are considered within normal range and higher threshold levels indicate some level of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Given the Veteran's complaint of decreased hearing since the March 2010 VA examination and the examiner's characterization of the Veteran's right ear hearing at separation as "normal," a new VA examination is required to address the nature and etiology of any bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination for the purpose of ascertaining the etiology of his hearing loss.  The entire claims file must be reviewed by the audiologist in conjunction with the examination. 

The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

After reviewing the record and examining the Veteran, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current hearing loss had its onset in service or is otherwise related to service, including the Veteran's in-service noise exposure.  In offering this opinion, the examiner should specifically discuss the impact of any post-service occupational or recreational noise exposure reported by the Veteran.

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, in-service noise exposures, and current symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially regarding the onset and any continuity of symptoms since service, should be set forth in detail.  An explanation should be provided as to the meaning of the elevated thresholds reported on the Veteran's separation examination of his right ear.

2. After completing the above, and any other development deemed necessary, readjudicate the claim based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

